Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the Appeals to Reappraisement listed on the annexed schedule and made a part hereof are the same in all material respects to the issues in the case of United States v. Freedman & Slater, Inc., 39 Cust. Ct. Reports 717, A.R.D. 77, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised unit values of the merchandise involved in the cases listed in the annexed schedule less the percentage addition for shrinkage are equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, packed ready for delivery, and that the foreign values of such or similar merchandise were no higher.
IT IS FURTHER STIPULATED AND AGREED that these cases may be submitted on the foregoing stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise herein involved, and that such values were the appraised unit values, less the percentage addition for shrinkage in each case.
Judgment will issue accordingly.